Chapter 602 of the Private Acts of 1945 provides that payment of a poll tax as a prerequisite for voting in any municipal election in the Town of McMinnville shall not be required.
The question for determination is whether this private act violates the provisions of the first clause of Article *Page 444 
XI, Section 8 of our Constitution, in view of the fact that under the general law carried in our Code, Section 2027 et seq., it is required that every otherwise qualified voter in this state shall, as a condition precedent to the exercise of voting in any general or special election, including municipal elections, Section 2029, have paid the poll tax assessed against such otherwise qualified voter for the year preceding such election.
We are of the opinion that this act violates in two particulars the first clause of Article XI, Section 8 of the Constitution.
(1) While this act does affect McMinnville as a political or governmental agency as distinguished from its private or corporate status, nevertheless, it is apparent upon its face that this act is designed primarily to affect citizens of McMinnville as individuals by extending to them a right or privilege expressly withheld by the general law from the citizens of every other municipality of the state, in that it requires that the citizens of McMinnville, otherwise qualified to vote in its municipal elections, be permitted to do so without the payment of this poll tax, while the general law expressly withholds this right or privilege from all such citizens of all other municipalities of the state. No reason appears, or is conceived, as to why this particular class (McMinnville citizens) should alone be the recipient of the privilege withheld from the citizens of all other municipalities. This Court in State v.Nashville, C.  St. L.R. Co., 124 Tenn. 1, 11, 135 S.W. 773, 775, Ann. Cas. 1912D, 805, reiterated the often declared rule that "if the classification is made under article 11, section 8, of the Constitution, for the purpose of conferring some special right, privilege, immunity, or exemption, there must be some good and valid *Page 445 
reason why that particular class should alone be the recipient of the benefit."
In the case of State ex rel. Scandlyn v. Trotter, 153 Tenn. 30, 37, 281 S.W. 925, 927, this Court said "it is sometimes difficult to draw the line of demarcation between acts dealing with counties and cities in their governmental or political capacity, and acts affecting the citizens in their private rights. Not every act purporting to empower, or restrict, counties and cities with respect to given matters, falls strictly within the first described class, as to which the legislation may, under our authorities, be special. In many of such cases, upon analysis it is apparent that the effect of the legislation is to affect private persons or corporations in their personal or property rights, so as to confer privileges or place burdens upon those individuals residing within the local limits defined by the special legislation. Illustrations are to be found in a number of our reported cases. In such cases it is held that the legislation violates the pertinent sections of our Constitution."
This line of demarcation was further defined by this Court in the case of State ex rel. Bales v. Hamilton County, 170 Tenn. 371, 374, 95 S.W.2d 618, 619, wherein the Court held: "True, education is a governmental function. . . . And in the exercise of this function the county acts in a governmental capacity. A distinction is to be drawn, however, between legislation primarily designed to affect the governmental agency as such and legislation designed primarily to affect the employees or citizens of such governmental agency as individuals."
As stated in that case, this Court has uniformly stricken down acts enacted solely for the purpose of extending a particular benefit, right or privilege to the individuals of *Page 446 
one county, while that benefit, right or privilege is expressly withheld by the general law from the individuals of all other counties in the same classification. This rule necessarily applies to citizens of municipalities as well as counties. Stateex rel. Smith v. City of Chattanooga, 176 Tenn. 642, 644,144 S.W.2d 1096. The rule is stated in Stratton Claimants v.Morris, Claimants, 89 Tenn. 497, 534, 15 S.W. 87, 95, 12 L.R.A. 70, in this language: "If the classification is made under article 11, section 8, of the constitution, for the purpose of conferring upon a class the benefit of some special right, privilege, immunity, or exemption, there must be some good and valid reason why that particular class should alone be the recipient of the benefit."
Since, in our opinion, the primary purpose of the act in question is to confer — arbitrarily — upon the citizens of McMinnville, rights, benefits and privileges withheld by the general law from the citizens of all other municipalities, it must, under the above referred to clause of the Constitution, and upon the principle stated in the cases above cited, be declared void, notwithstanding the fact that the act does purport to affect McMinnville as a governmental agency.
(2) We are further of the opinion that should it be considered or assumed that the act is designed primarily to affect McMinnville as a governmental agency, rather than being primarily designed to confer a special privilege upon its citizens, still the act must be held in violation of the Constitutional provision mentioned.
It is, of course, settled law that special legislation affecting particular counties or municipalities in their governmental or political capacities may be enacted without violating Article XI, Section 8 of the Constitution. Knoxville,City of, v. State ex rel. Hayward, 175 Tenn. 159, *Page 447 
167, 133 S.W.2d 465. Many such acts had been upheld by this Court. But in those cases the special act either was not in conflict with the provisions of the general law, or the classification was upon a reasonable basis. This is not true as to the act under consideration. The provisions of this act are in sharp and direct conflict with the provisions of the general law. No reason is apparent, or is conceived, as to why the payment of a poll tax shall not be required as a condition precedent to voting in the municipal elections of McMinnville, when it is mandatory that such payment shall be made as a condition precedent to voting in elections of all other municipalities of the State.
In the case of Berry v. Hayes, 160 Tenn. 577,28 S.W.2d 50, a special act contravening the general law forbade the State Highway Commissioner from imposing rights of way expenses on Williamson County. This Court, in holding this special act unconstitutional, said: "It is clear that this act is within the prohibition of Section 8, art. 11, in that it suspends a general law and grants immunities and exemptions to Williamson county which no other county may enjoy. It is arbitrary class legislation for which no possible justification can be conceived. There is no reasonable ground for granting an immunity to Williamson county which does not apply to every other county alike." At page 579 of 160 Tenn., at page 50 of 28 S.W.2d.
In State ex rel. Bales v. Hamilton County, 170 Tenn. 371, 375, 95 S.W.2d 618, 619, this Court, in striking down a special act in conflict with the general law, said: "The act before us requires Hamilton county to pay its teachers a minimum wage, regardless of the condition of the county's treasury. It deprives the county of the right to contract according to its ability, imposing a burden *Page 448 
on Hamilton county placed on no other county in the state — all in conflict with the general school law — and the act must accordingly fall."
In State ex rel. Smith v. City of Chattanooga, 176 Tenn. 642,  144 S.W.2d 1096, the Court held in violation of Article XI, Section 8 of the Constitution a special act which required Chattanooga to pay its public school teachers salaries above the minimum required by the general law, to which general law the public school teachers of Chattanooga were subject. The Courts in that case said: "The involved Constitutional provisions apply to municipalities as well as to counties." At page 644 of 176 Tenn., at page 1097 of 144 S.W.2d.
In the case of Clark v. Vaughn, 177 Tenn. 76,146 S.W.2d 351, a special act providing for a special board of election commissioners for the city of Athens, Tennessee, and being an Act in conflict with the general law applicable to all other municipalities, was held unconstitutional because of its conflict with the general law, there being no sound reason or basis for the attempted discrimination.
These cases are not in the slightest in conflict with the well settled law that the legislature may constitutionally enact a special act affecting one particular county or municipality alone in its political or governmental capacity, provided such special act is not contrary to the provisions of a general law, applicable to all the counties or municipalitites. In the latter event, the discrimination must be upon a reasonable basis. Otherwise, it is void. This distinction was emphasized by this Court in the State ex rel. Bales v. Hamilton County Case,supra. It was there urged upon this Court that in State ex rel.Bise v. Knox County, 154 Tenn. 483, 290 S.W. 405, 50 A.L.R. 1158, and in Smiddy v. City of Memphis, *Page 449 140 Tenn. 97, 203 S.W. 512, this Court had sustained special acts affecting alone Knox County and the City of Memphis, respectively, in their respective governmental capacities, and that these two cases were authority for sustaining the special act in State ex rel. Bales v. Hamilton County. This Court in response to that insistence said: "It is sufficient to say of these cases (Bise v. Knox County, and Smiddy v. Memphis) that neither of the special acts therein dealt with ran counterto any general law of the state." (Emphasis ours) But, in the instant case, the special act in question (McMinnville Act) does run counter to the general law of the State.
We are entirely unable to distinguish any of these cases hereinabove referred to, and many others which might be cited, from the instant case. Nor do we find any decision of this Court which supports the contention that the challenged act is valid. It is true that municipalities are the creatures of the legislature. Assuming that they singly or collectively may be utterly destroyed at its mere whim, yet, if the legislature elected to create municipalities throughout the State and permits their respective existence to continue, and elects to enact some general law mandatorily applicable alike to them all, then, Article XI, Section 8 of the Constitution prohibits the legislature from extending a special privilege or imposing a special burden upon one contrary to the general law to which all the others must conform, unless it at least appears that there is some good and valid reason why the particular municipality singled out should alone be the recipient of the benefit conferred or burden imposed. Otherwise, it is that arbitrary class legislation which Article XI, Section 8 of our Constitution forbids, whether the object of the legislation be an individual, a *Page 450 
county or a municipality, or whether it affects such municipality in its governmental capacity.
The question presented on this appeal does not necessitate a determination of the question of the qualification of voters in special municipal elections for bond issues or other abstract questions involving referendum elections and is not to be taken as overruling Earnest v. Greene County, 138 Tenn. 442, 198 S.W. 417, or similar cases.
CHAMBLISS and GAILOR, JJ., concur.
PREWITT, J., did not participate in the consideration of this case.
                       DISSENTING OPINION.